Citation Nr: 1505640	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  11-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $ 46,772.80.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to May 1969.  He died in May 1999.  The appellant claims as the Veteran's surviving spouse.

This matter comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a determination by the Committee on Waivers and Compromises (COWC) of the VA Regional Office (RO) in Philadelphia, Pennsylvania.  The case was certified to the Board by the Winston Salem, North Carolina RO.  

The appellant was afforded a personal hearing at the Winston Salem RO in August 2010, and a Travel Board hearing in October 2014 before the undersigned sitting at that RO Carolina.  Transcripts of these proceedings are of record.  


FINDINGS OF FACT

1.  Effective June 1, 2002, the appellant began receiving VA death pension benefits.

2.  The RO subsequently learned that the appellant was classified as a fugitive felon by the Commonwealth of Massachusetts with a warrant for arrest from June [redacted], 2000.

3.  During the period in which her fugitive felon status was in effect, the appellant continued receiving VA death pension benefits, thereby creating an overpayment of $46,772.80.

4.  No fraud, misrepresentation, or bad faith on the part of the appellant is shown but her actions directly caused the overpayment. 

5.  There is no showing of fault on the part of VA in the generation of the debt.

6.  Recovery of the assessed overpayment would not deprive the appellant of the ability to provide for basic necessities.

7.  Waiver of the assessed overpayment would unjustly enrich the appellant.


CONCLUSION OF LAW

The requirements for waiver of recovery of the overpayment of VA death pension benefits are not met.  38 U.S.C.A. §§ 1521, 5107, 5302, 5313B (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.271, 3.272, 3.666 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The VCAA is not, however, applicable to claims involving the validity of creations of overpayment or requests for waiver of recovery of overpayments. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Lueras v. Principi, 18 Vet. App. 435 (2004).  As such, further assistance would not aid the appellant in substantiating the claim. Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  


Pertinent law and regulations

A claimant eligible for pension benefits may not be paid benefits for any period during which he is a "fugitive felon."  38 U.S.C.A. § 5313B (West 2014). 

The implementing regulation, 38 C.F.R. § 3.666(e), specifies that:

(1) Death pension is not payable on behalf of a dependent for any period during which he or she is a fugitive felon.  

(2) For purposes of this section, the term fugitive felon means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under the Federal or State law.

(3) For purposes of paragraph (e) of 38 C.F.R. § 3.666, the term felony includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.

(4) For purposes of paragraph (e) of this section, the term dependent means a spouse, surviving spouse, child, or dependent parent of a veteran. 

While the term "fugitive" is not specifically defined by the governing statute and regulation, Black's Law Dictionary (8th Ed. 2004) defines "fugitive" as a person who flees or escapes, a refugee, or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.

In addressing how fugitive felon status affects payment of VA benefits to dependents, a VA Office of General Counsel opinion notes that the VA fugitive felon provision was modeled after Public Law No. 104-193, which bars fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration and food stamps from the Department of Agriculture. VAOPGCPREC 7-2002 (December 2, 2002).  It was notes that Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee." Id.  The Social Security Administration's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).

Factual Background and Legal Analysis

The pertinent facts of this case may be briefly stated.  The appellant was awarded VA death pension benefits beginning June 1, 2002.  A VA Investigative Summary from the Veteran Affairs Office of Inspector General was received in April 2009 indicating that the appellant had had an outstanding arrest warrant for a weapons offense since June 2000.  A July 2009 VA report of contact with a Massachusetts State Police Communications official confirmed that warrants for the appellant had been issued for a motor vehicle charge in November 1995, a larceny charge in December 1995 and for a firearms/drug charge in June 2000.  The state official relayed that the warrants had been cleared on February [redacted], 2009.  

In an October 2009 letter, the appellant was informed that a call to the Massachusetts State Police had identified her having multiple warrants that dated back to 1995, and that the most recent one from 2000 overlapped a period during which she received pension benefits.  The appellant was advised that Federal law prohibited the payment of VA benefits while one was a fugitive felon, and as such, her award would be terminated retroactively from June 1, 2002 through February 2009, and that a debt would be created subject to recover.  In January 2011, she was informed that she had received $46,772.80 more than she was entitled to receive for the period.

The appellant presented testimony on personal hearing in October 2014 to the effect that all of the charges attributed to her and the subsequent arrest warrants were erroneous, and that they were actually her late husband's offenses for which she was unjustly implicated.  The Veterans Law Judge allowed her 60 days to submit documentation that corroborated these assertions.  However, no information has been received to date that substantiates her claims of innocence.  The evidence of record establishes that the appellant was a fugitive felon from the date of issuance of an arrest warrant from June 2000 until when this and other warrants were cleared in February 2009.  As such, she meets the definition of a "fugitive felon" under 38 C.F.R. § 3.666 for the period between June 1, 2002 and February [redacted], 2009.  

The appellant claims that recovery of the debt created as a result of the felony fugitive status should be waived in light of her limited financial circumstances.  She submitted a request for waiver within 180 days of receiving notification of the indebtedness.  Her request for waiver is timely and must be considered on the merits. 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).  The Board notes that the appellant does not dispute the amount of the debt created.

Recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  

The phrase equity and good conscience means arriving at a fair decision between the obligor and the government. 38 C.F.R. § 1.965.  In making the determination, consideration will be given to the following elements, which are not intended to be all inclusive:  (1) Fault of the debtor; where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults; weighing fault of debtor against any VA fault.  (3) Undue hardship; whether collection would deprive debtor or family of basic necessities.  (4) Defeat the purpose; whether the withholding of benefits or recovery would nullify the objective for which the benefits were intended.  (5) Unjust enrichment; whether failure to make restitution would result in unfair gain to the debtor.  (6) Changing position to one's detriment; whether reliance on Department of Veterans Affairs benefits has resulted in relinquishment of a valuable right or incurrence of a legal obligation.  38 C.F.R. § 1.965.  However, these criteria are only applicable in the absence of any fraud, misrepresentation, or bad faith on the part of the person seeking the waiver. 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963. 

For VA purposes, misrepresentation must amount to more than mere inadvertence. 38 C.F.R. § 1.962(b).  It must be willful in nature.  Moreover, the term "bad faith" must amount to unfair or deceptive dealing in an effort to gain at another's expense.  Therefore, in the context of a validly generated VA debt, a debtor would be considered to exhibit bad faith if his conduct, although not performed with actual fraudulent intent, was undertaken to seek an unfair advantage, with knowledge of the likely consequences, and resulted in a loss to the government. 38 C.F.R. § 1.965(b)(2).  Further, the Board observes that "lack of good faith" indicates an absence of an honest intention to abstain from undertaking unfair advantage of the holder or the government. Id. 

Here, the Board finds no evidence of fraud, misrepresentation, or bad faith on the part of the appellant in the creation of the overpayment at issue.  The debt resulted from the payment of VA death pension benefits during a period in which the appellant was the subject of outstanding arrest warrants.  However, from the appellant's statements in the record and her testimony, she has effectively indicated that she was unaware of the outstanding warrants until they were brought to her attention by VA.  Moreover, the record shows that upon learning of the existence of the warrants, the appellant took affirmative steps to resolve her legal issues and had a court lift the warrants.  From these facts, it appears that the appellant was not mindful of her outstanding arrest warrants for the majority of the time they were pending and that she exercised due diligence in resolving the impediment to her receipt of benefits.  There is no evidence that she willfully intended to deceive VA or seek unfair advantage.  Accordingly, the Board finds that a showing of fraud, misrepresentation, or bad faith is not demonstrated.  As such, there are no mandatory bars to waiver in this case. 

The Board now turns to the remaining question of whether recovery of the overpayment would be against equity and good conscience.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544 (1994).  In addressing this question, the first consideration is whether the appellant was predominantly at fault in the creation of the debt.  In this case, the evidence shows that she was primarily at fault in the creation of the debt.  Notwithstanding the lack of fraud, misrepresentation, or bad faith, the fact remains that she collected death pension benefits during a period in which multiple warrants for her arrest were pending.  She was the subject of warrants due to her own actions, despite that fact that she may have forgotten the warrants for the many years they were outstanding.  Thus, her own actions were responsible for the creation of the debt.

Having established that fault lies with the appellant, the Board must weigh her liability against that of VA's interests.  38 C.F.R. § 1.965(a)(2).  Here, VA acted promptly once it became aware of the outstanding warrants and the resultant overpayment.  VA cannot in any way be held responsible for the creation of the debt.  Therefore, VA has no culpability in creating the debt.  This weighs against a finding that recovery of the overpayment would violate the principles of equity and good conscience.  However, the Board's analysis does not end here as it must still consider whether collection of the debt would cause the appellant undue financial hardship. 

In statements and testimony, the appellant indicates that she has very little income and cannot afford to cover the amount of the debt.  She submitted a financial status report in March 2011 indicating that her net monthly income is $802.00 for Social Security.  She stated that her total monthly expenses were $991.00 which included rent, food, credit cards, telephone and $80.00 for cable; a deficit of approximately $99.00.  However, during her Travel Board hearing in October 2014, the appellant testified that she received an $858.00 monthly Social Security payment out of which she paid $450.00 for rent, up to $125.00 in utilities and $30.00 for laundry monthly.  She indicated that she had other minor expenses that totaled about $50.00 month but no other debts.  She stated that she received $110.00 under the Federal food stamps program each month.  As such, it appears that her financial status has improved and that she has a current monthly surplus of $203.00. 

Moreover, it is significant that the appellant indicated at the hearing that she already pays VA $100.00 each month towards her debt.  In view of this information, the Board finds that while she might incur some financial sacrifice through recovery of the debt, repayment does not deprive her of the basic necessities of life and thereby pose an undue hardship.  Accordingly, the Board finds that recovery of the overpayment does not constitute a violation of the principles of equity and good conscience.

The Board must consider whether the recovery of the overpayment would defeat the intended purpose of the VA compensation at issue.  In this case, the Board finds that the purpose of the appellant's death pension benefits would not be defeated by recovering the debt.  Death pension benefits are intended to compensate eligible family members of deceased wartime veterans who have limited or no income.  However, otherwise qualified recipients of death pension benefits are statutorily prohibited from receiving these benefits during periods of time in which they are classified as fugitive felons.  The appellant's status as a fugitive felon has been established.  Consequently, the Board finds that requiring that she repay her debt does not conflict with the objective underlying her death pension benefits as she was legally barred from receiving those benefits during the period that the debt was generated. 

Further, any failure by the appellant to make restitution would unfairly enrich her because she received monetary benefits to which she was not entitled under the law.  VA continued to make death pension payments during the period the appellant met the definition of a fugitive felon.  Those payments were not warranted throughout the period her arrest warrant remained in effect.  To allow the appellant to keep the additional payments would constitute unjust enrichment.

As a final point in its analysis, the Board must consider whether reliance on the VA benefits has resulted in the relinquishment of a valuable right or the incurrence of a legal obligation.  In this case, no relinquishment of a right or incurrence of obligation has been contended or shown.  Indeed, there is no evidence to suggest that the appellant detrimentally changed her position by relying on the death pension benefits received from June 2002 to February 2009.

The Board finds that the principles of equity and good conscience would not be violated if VA were to recover the overpayment.  The appellant was at fault in the creation of the debt and retention of the overpayment would unfairly enrich her.  Requiring that the appellant repay her debt would not deprive her of the basic necessities of life nor would it defeat the purpose for which her benefits were intended.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Waiver of recovery of the overpayment of VA death pension benefits is not warranted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The claim is denied. 

ORDER

Entitlement to waiver of recovery of an overpayment of VA death pension benefits in the amount of $ 46,772.80 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


